Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-1783
                 Lower Tribunal Nos. F12-27886, F12-26644A
                             ________________


                            Daron E. Sneed,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Daron E. Sneed, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.